Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wedge-shaped guides of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 5 is objected to because of the following informalities: the phrase “including plurality of sites are disposed inside body” and “of cover” are not grammatically correct, and should probably be ” including a plurality of sites that are disposed inside the body” and “of the cover”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “and elastomeric band” should be ”and the elastomeric band”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 2-3 and 11-12  
These claims recite the limitation " the at least one selectively releasable latch ".  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,388,979. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this application is similar to claim 1 of the ‘979 patent, but is broader as it lacks the limitation requiring the latch; claims 2-8 are largely identical to the corresponding claims and therefore also broader as they lack the details of the latch recited in claim 1 of the ‘979 patent; claim 10 recites that the portable device is a cell phone which is obvious in view of claim 1’s recitation of a cell phone as one of the options; claim 16 merely adds the requirement of a releasable latch; claim 9 merely recites the number of pulleys and the selection of such a number is within the level of ordinary skill in the art noting also that adding more pulleys (e.g. if one of ordinary skill in the art were to begin with 4 pulleys or some other number) constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04); claims 11-12 are obvious as Examiner takes official notice that manually engageable/releasable latches and automatic latches that rotate to produce frictional contact are both known in the art and so obvious to use as a mere selection of an art appropriate latching mechanism, noting also that making a manual latch automatic in this fashion constitutes at most merely automating a manual activity which does not patentably distinguish over the prior art (MPEP 2144.04) and similarly there is no patentable distinction in merely making an automated process a manual one which is the mere omission of an element (the automating element) and its function which does not patentably distinguish over the prior art (MPEP 2144.04); as to claim 14, the cover is disclosed as attached and it is obvious to use a releasable attachment as a mere selection of an art appropriate attachment method, as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04) or is “obvious to try” as a mere selection from a limited number of art known alternatives (i.e. permanent attachment or releasable attachment).
Claims 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,388,979 in view of U.S. Patent #5,794,881 to Evans (Evans). The ‘979 patent does not detail spacers; however, the Evans patent discloses the use of a spacer between belts attached to pulleys in order to prevent their chafing against each other (Col. 3 lines 59-62). It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Evans, to add a plurality of spacers between the pulleys (i.e. in the triangular shaped spaces between them, in order to prevent the pulleys contacting each other and chafing. It would further have been obvious to make the spacers triangular as a mere selection of an art appropriate shape or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734